
	
		I
		112th CONGRESS
		1st Session
		H. R. 2100
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Rooney (for
			 himself and Mr. West) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create
		  Catastrophe Savings Accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Catastrophe Savings Accounts Act of
			 2011.
		2.Catastrophe
			 Savings Accounts
			(a)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
				
					IXCatastrophe
				Savings Accounts
						530A.Catastrophe
				Savings Accounts
							(a)General
				ruleA Catastrophe Savings Account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, such account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
							(b)Catastrophe
				Savings AccountFor purposes of this section, the term
				Catastrophe Savings Account means a trust created or organized in
				the United States for the exclusive benefit of an individual or his
				beneficiaries and which is designated (in such manner as the Secretary shall
				prescribe) at the time of the establishment of the trust as a Catastrophe
				Savings Account, but only if the written governing instrument creating the
				trust meets the following requirements:
								(1)Except in the case
				of a qualified rollover contribution—
									(A)no contribution
				will be accepted unless it is in cash, and
									(B)contributions will
				not be accepted in excess of the account balance limit specified in subsection
				(c).
									(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this
				section.
								(3)The interest of an
				individual in the balance of his account is nonforfeitable.
								(4)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
								(c)Account balance
				limitThe aggregate account
				balance for all Catastrophe Savings Accounts maintained for the benefit of an
				individual (including qualified rollover contributions) shall not
				exceed—
								(1)in the case of an
				individual whose qualified deductible is not more than $1,000, $2,000,
				and
								(2)in the case of an
				individual whose qualified deductible is more than $1,000, the amount equal to
				the lesser of—
									(A)$15,000, or
									(B)twice the amount of the individual’s
				qualified deductible.
									(d)DefinitionsFor
				purposes of this section—
								(1)Qualified
				catastrophe expensesThe term qualified catastrophe
				expenses means expenses paid or incurred by reason of a major disaster
				that has been declared by the President under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act.
								(2)Qualified
				deductibleWith respect to an individual, the term
				qualified deductible means the annual deductible for the
				individual’s homeowners’ insurance policy.
								(3)Qualified
				rollover contributionThe term qualified rollover
				contribution means a contribution to a Catastrophe Savings
				Account—
									(A)from another such
				account of the same beneficiary, but only if such amount is contributed not
				later than the 60th day after the distribution from such other account,
				and
									(B)from a Catastrophe
				Savings Account of a spouse of the beneficiary of the account to which the
				contribution is made, but only if such amount is contributed not later than the
				60th day after the distribution from such other account.
									(e)Tax treatment of
				distributions
								(1)In
				generalAny distribution from
				a Catastrophe Savings Account shall be includible in the gross income of the
				distributee in the manner as provided in section 72.
								(2)Distributions
				for qualified catastrophe expenses
									(A)In
				generalNo amount shall be
				includible in gross income under paragraph (1) if the qualified catastrophe
				expenses of the distributee during the taxable year are not less than the
				aggregate distributions during the taxable year.
									(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified catastrophe expenses bear to such aggregate
				distributions.
									(3)Additional tax
				for distributions not used for qualified catastrophe expensesThe
				tax imposed by this chapter for any taxable year on any taxpayer who receives a
				payment or distribution from a Catastrophe Savings Account which is includible
				in gross income shall be increased by 10 percent of the amount which is so
				includible.
								(4)Retirement
				distributionsNo amount shall be includible in gross income under
				paragraph (1) (or subject to an additional tax under paragraph (3)) if the
				payment or distribution is made on or after the date on which the distributee
				attains age 62.
								(f)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any
				Catastrophe Savings
				Account.
							.
			(b)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 (relating to tax on excess contributions to certain tax-favored
			 accounts and annuities) is amended by striking or at the end of
			 paragraph (4), by inserting or at the end of paragraph (5), and
			 by inserting after paragraph (5) the following new paragraph:
					
						(6)a Catastrophe
				Savings Account (as defined in section
				530A),
						.
				(2)Excess
			 contributionSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
					
						(h)Excess
				contributions to Catastrophe Savings AccountsFor purposes of
				this section, in the case of Catastrophe Savings Accounts (within the meaning
				of section 530A), the term excess contributions means the amount
				by which the aggregate account balance for all Catastrophe Savings Accounts
				maintained for the benefit of an individual exceeds the account balance limit
				defined in section
				530A(c)(1).
						.
				(c)Conforming
			 amendmentThe table of parts for subchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Part IX. Catastrophe Savings
				Accounts
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
